Title: To James Madison from Joseph Jones, 21 December 1795
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Fredg. 21st. Decr. 1795
On my return a few days past I wrote you a letter and requested you wod. take the trouble to obtain from Mr. Beache and transmit me his acct. that I might inclose the amount to you or him in bank paper. I wish also to know whether he or myself according to his terms are liable for the postage. I was apprehensive from the vote of the House changing their Speaker the majority of that Body wod. pursue a different course respecting the Treaty than that wch. your letter intimates—nothing will more conduce to impress the public mind with an opinion of the justice and propriety of the conduct of the legislature on that important question than a cool and dispassionate investigation of the subject. I find it has been a point contended for among the friends of Admin. to obtain a declaration from our public bodies of an undiminished confidence in the P.—such a declaration may convey the sentiments of those who advocate it, but will not those of the people at large—for altho’ there are many who wod. not concur in any act to censure the P’s conduct they are equally averse to a direct act of approbation. Fair and temperate discussion will establish Truth and blame if there shall Be good ground for it will follow of course altho’ no direct censure points it out. I shall visit albemarle soon when I will search for the papers if any such there are as pointed out by Mr. Knox—if found they shall be inclosed to you on my return. I send the letter back. Wishing you all well I am yr. friend & Servt
Jos: Jones.
